—In an action to recover damages for, inter alia, wrongful eviction, the defendants Erine Papis, John Papis, and Katse Ke Bresta, Inc., appeal from so much of an order of the Supreme Court, Queens County (Lisa, J.), dated January 12, 1999, as granted that branch of the plaintiffs motion which was to consolidate this action with a summary proceeding entitled Katse Ke Bresta v 36-08 33rd St. Corp., pending in the Civil Court, Queens County, under Index No. 083784/98.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the plaintiffs motion for consolidation since there was no showing by the defendants of prejudice to a substantial right (see, Fransen v Maniscalco, 256 AD2d 305; Moretti v 860 W. Tower, 221 AD2d 191; Amtorg Trading Corp. v Broadway & 56th St. Assocs., 191 AD2d 212). Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.